DETAILED ACTION
 
 
1.         This Final Office action is in reply to the applicant amendment filed on 9 December 2020.
2.         Claims 566 and 866 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 566, 577, 579, 581, 583, 586-587, 589, 595, 596, 598, 600, and 856-862, 864, 865, and 867 are currently pending and have been examined.

Response to Amendment
Response to Arguments

Applicants’ arguments filed 9 December 2020 have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 103 rejection for Claims 566, 866, Applicants argue that:    Byron et al. (Byron) (US 2015/0006437) in view of Piernot et al. (Piernot) (US 2015/0348548) do not teach or suggest in amended independent Claims 566, 866:  aspects of a world model that defines where in an enterprise relevant data to the query is found; an artificial intelligence agent system that uses the world model to facilitate responding to a query/processing/comprises the query with enterprise domain-directed dialog by defining where in an enterprise system relevant data to the query is found with the user (emphasis added) [see Remarks pages 8-9].  With regard to this argument, the Examiner respectfully disagrees. First the Examiner notes that it appears Applicants are arguing Byron does not specifically label the cited plurality of “model(s)” as “world”.  The Examiner notes that whatever labeled “model” accomplishes and returns the same results for the claimed limitations are the same as the cited prior art’s “model(s)”.  As currently amended, Byron teaches an artificial intelligence agent system that uses the world model to facilitate responding to a query/processing/comprises the query with enterprise domain-directed dialog by defining where in an enterprise system (Such processes may comprise, but are not limited to: an operational process that implements a primary operation of an enterprise, such as manufacturing, logistics, or sales; a management process, such as an executive-management policy or a line-supervision procedure; a support process, which may further comprise peripheral functions related to specific departmental units like Human Resources or Customer Support; or another core process of the business) relevant data to the query is found with the user (artificially intelligent computer program that emulates cognitive behavior of human beings; identifies one or more business processes about which an artificially intelligent expert system will be designed to interact with users.  These interactions may comprise actions that may comprise, but are not limited to, interpreting a user's natural-language communication about a characteristic of the one or more business processes, replying to the communication with a natural-language reply, question, or other communication, using the communication to infer additional knowledge to add to the knowledgebase, performing an action or subtask specified by representations of the one or more business processes comprised by the knowledge) (see at least paragraphs 34, 43).
Also regarding the arguments for claims 566, 577, 579, 581, 583, 586-587, 589, 595, 596, 598, 600, 856-867, Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 566, 577, 579, 581, 583, 586-587, 589, 595, 596, 598, 600, and 856-862, 864, 866, and 867 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (Byron) (US 2015/0006437) in view of Piernot et al. (Piernot) (US 2015/0348548).

With regard to Claims 566, 866, Byron teaches a system/computer-implemented method/to engage in an enterprise domain-directed dialog with a user (automating natural-language interactions between an expert system and a user) (see at least paragraph 13) comprising:

receiving a query and facilitating human interaction by enabling dialog with a natural language processing technology (automating natural-language interactions between an expert system and a user) (see at least paragraphs 12-21);

a/utilizing a world model to facilitate responding to the query by defining where relevant data to the query is found, wherein the world model ties various types of data to each other (Characteristics of and relationships among elements of a set of business processes are captured, organized into a data structure, and stored as a set of business process models.  The format, contents, and organization of these models are chosen to facilitate translating characteristics of the business processes into a format that may be stored in a knowledgebase of an expert system; knowledgebase may also comprise representations of real-world entities and processes from which such rules may be inferred) and comprising a/at least one knowledge graph (knowledgebase may organize these elements and relationships in many ways, including, but not limited to, combinations of hierarchies, trees, tables, linked lists, semantic chains, networks, databases, and directed or nondirected graphs), the knowledge graph representing a portion of enterprise knowledge with nodes (knowledgebase is internally organized as a directed-graph data  that reference a set of semantic topics and links that represent relationships between the set of semantic topics (these data structures may comprise, but not limited to, combinations of hierarchies, trees, tables, linked lists, semantic chains, networks, databases, and directed or nondirected graphs) (see at least paragraphs 12-21, 36, 52, Abstract);

an artificial intelligence agent system that uses the world model to facilitate responding to a query/processing/comprises the query with enterprise domain-directed dialog by defining where in an enterprise system relevant data to the query is found with the user (artificially intelligent computer program that emulates cognitive behavior of human beings; identifies one or more business processes about which an artificially intelligent expert system will be designed to interact with users.  These interactions may comprise actions that may comprise, but are not limited to, interpreting a user's natural-language communication about a characteristic of the one or more business processes, replying to the communication with a natural-language reply, question, or other communication, using the communication to infer additional knowledge to add to the knowledgebase, performing an action or subtask specified by representations of the one or more business processes comprised by the knowledge) (see at least paragraph 34);

an enterprise system in communication with the artificial intelligence agent system and for providing enterprise specific information for the enterprise domain-directed dialog associated with the query being processed by the artificial intelligence agent system/enabling enterprise domain-directed dialog using the natural language technology (A business process may be broken down into a set of one or more related activities that a business directs toward producing a service or product for a particular customer or 

a client system (or automating natural-language interactions between an expert system and a user may be deployed by manually loading the program code 107 directly into client, server, and proxy computers) that facilitates/receives human interaction with the artificial intelligence agent system (for automating natural-language interactions between an expert system and a user is integrated into a client, server and network environment by providing for program code 107 to coexist with software applications) (see at least paragraphs 117-120);

providing enterprise specific information for the enterprise domain-directed dialog associated with the query (A business process may be broken down into a set of one or more related activities that a business directs toward producing a service or product for a particular customer or customers.  Such processes may comprise, but are not limited to: an operational process that implements a primary operation of an enterprise, such as manufacturing, logistics, or sales; a management process, such as an executive-management policy or a line-supervision procedure; a support process, which may further comprise peripheral functions related to specific departmental units like Human Resources or Customer Support; or another core process of the business) (see at least paragraphs 12-21, 41-45);

by speech input/speech processing with a speech input.  Piernot teaches speech input/speech processing with a speech input (speech processing; generating output responses to the user in an audible (e.g., speech) and/or visual form; one or more processing modules 118 can utilize data and model storage 120 to determine the user’s intent based on natural language input and perform task execution based on inferred user intent; spoken user input) in analogous art of selectively processing and responding to a spoken user input for the purposes of:  “selective processing of spoken user inputs using contextual data” (see at least paragraphs 2, 13-18, 26-28, 51, Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the systems and processes for selectively processing and responding to a spoken user input as taught by Piernot in the system of Byron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
With regard to Claim 577, Byron teaches wherein the artificial intelligence agent system is deployed on at least one of the enterprise system, the client system, or a cloud-based system (see at least paragraphs 117-120).

With regard to Claim 578, Byron teaches wherein the artificial intelligence agent system is deployed as modules executing on two or more of the enterprise system, the client system, and a cloud-based system (see at least paragraphs 117-120).

wherein the artificial intelligence agent system is deployed on the client system and interacts with at least one of the enterprise system or the world model via a network (see at least paragraphs 117-120).

With regard to Claim 581, Byron teaches wherein the artificial intelligence agent system is deployed with the enterprise system on one or more enterprise servers for direct interaction between the artificial intelligence agent system and resources of the enterprise system and interacts with the client system via a network (see at least paragraphs 117-120).

With regard to Claim 583, Byron teaches wherein the client system comprises an item of equipment that performs a non-communication function selected from a list of functions consisting of sensing, security, and home automation (see at least paragraph 41-45, 112-120).

With regard to Claim 586, Byron teaches wherein the system further comprises a set of application programming interfaces (APIs) that facilitate interfacing the artificial intelligence agent system with the client system (see at least paragraphs 117-120).

With regard to Claim 587, Byron teaches wherein the set of APIs includes a query API that facilitates coordination of the world model and enterprise system resources to at least one of prepare or obtain information for responding to the query (see at least paragraphs 117-122).

With regard to Claim 589, Byron teaches wherein the set of APIs includes a cloud-based call initiating API that facilitates real-time, event-based notification of users of an enterprise system that is coupled to the artificial intelligence agent system (see at least paragraphs 117-122).

With regard to Claim 595, Byron teaches wherein the artificial intelligence agent system comprises a platform portion that operates the world model and an integration engine portion that facilitates interaction between the platform portion and enterprise specific information sources of the enterprise system to respond to queries about enterprise specific information from the enterprise specific information sources (see at least paragraphs 38, 152).

With regard to Claim 596, Byron teaches wherein the integration engine is deployed with the enterprise system (see at least paragraphs 115-120).

With regard to Claim 598, Byron teaches wherein the integration engine converts enterprise specific information from the enterprise specific information sources to knowledge and stores the knowledge in the world model (see at least paragraphs 12-21, 115-120).

With regard to Claim 600, Byron teaches wherein the platform portion accesses portions of the world model, thereby activating the integration engine to provide access to a corresponding source of enterprise specific information (see at least paragraphs 12-21, 42-46).

With regard to Claim 856, Byron teaches elements in the knowledge graph are linked based on logical and semantic relationships (see at least paragraphs 34, 156).

wherein the knowledge graph facilitates mapping an intent of the query with the enterprise specific information (see at least paragraphs 34-36).

With regard to Claim 858, Byron teaches wherein the knowledge graph facilitates mapping information accessible in the enterprise system with at least one fact accessible in the world model that is relevant to an intent of the query (see at least paragraphs 34-36).

With regard to Claim 859, Byron teaches wherein the world model facilitates semantic understanding of uses of words and terms of an enterprise (see at least paragraphs 36, 52).

With regard to Claim 860, Byron teaches wherein the world model is a semantic model that facilitates the artificial intelligence agent system in responding to the query based on semantic relationships of the enterprise specific information representing a portion of enterprise knowledge (see at least paragraphs 36, 52).

With regard to Claim 861, Byron teaches wherein the world model comprises information on how to interpret data from the enterprise system (see at least paragraph 69).

With regard to Claim 862, Byron teaches wherein the world model is a graph model comprising a plurality of groups, subgroups, and nodes (see at least paragraph 36).

wherein the world model is organized to include at least one quadrant selected from group consisting of internal data, external data, internal knowledge and external knowledge quadrants (see at least paragraphs 41-43).

With regard to Claim 867, Byron teaches a system to engage in an enterprise domain-directed dialog with a user (automating natural-language interactions between an expert system and a user) (see at least paragraph 13) comprising:

receiving a query and facilitating human interaction by enabling dialog with a natural language technology (automating natural-language interactions between an expert system and a user) (see at least paragraphs 12-21);

a world model (Characteristics of and relationships among elements of a set of business processes are captured, organized into a data structure, and stored as a set of business process models.  The format, contents, and organization of these models are chosen to facilitate translating characteristics of the business processes into a format that may be stored in a knowledgebase of an expert system; knowledgebase may also comprise representations of real-world entities and processes from which such rules may be inferred) comprising a knowledge graph (knowledgebase may organize these elements and relationships in many ways, including, but not limited to, combinations of hierarchies, trees, tables, linked lists, semantic chains, networks, databases, and directed or nondirected graphs), the knowledge graph representing a portion of enterprise knowledge with nodes (knowledgebase is internally organized as a directed-graph data structure, the context-sensitive elements and relationships may be represented respectively as nodes and dependencies of the directed graph) that represent relationships between the set of semantic topics, wherein the world model defines a location of relevant data responsive to a query (these data structures may comprise, but not limited to, combinations of hierarchies, trees, tables, linked lists, semantic chains, networks, databases, and directed or nondirected graphs) (see at least paragraphs 12-21, 36, 52, Abstract);

an artificial intelligence agent system that utilizes (a) the world model and (b) a natural language processing system to process the query, generate a response to the query, an engage in the enterprise domain directed dialog with the user (artificially intelligent computer program that emulates cognitive behavior of human beings; identifies one or more business processes about which an artificially intelligent expert system will be designed to interact with users.  These interactions may comprise actions that may comprise, but are not limited to, interpreting a user's natural-language communication about a characteristic of the one or more business processes, replying to the communication with a natural-language reply, question, or other communication, using the communication to infer additional knowledge to add to the knowledgebase, performing an action or subtask specified by representations of the one or more business processes comprised by the knowledge) (see at least paragraph 34);

an enterprise system in communication with the artificial intelligence agent system, the enterprise system providing enterprise specific information associated with the query for the enterprise domain-directed dialog (A business process may be broken down into a set of one or more related activities that a business directs toward producing a service or product for a particular customer or customers.  Such processes may comprise, but are not limited to: an operational process that implements a primary operation of an enterprise, such as manufacturing, logistics, or sales; a management process, such as an executive-management policy or a line-supervision procedure; a support process, which may further 

a client system (or automating natural-language interactions between an expert system and a user may be deployed by manually loading the program code 107 directly into client, server, and proxy computers) that receives input from the user and interfaces with the artificial intelligence agent system, wherein the input comprises the query (for automating natural-language interactions between an expert system and a user is integrated into a client, server and network environment by providing for program code 107 to coexist with software applications) (see at least paragraphs 117-120);

Byron does not specifically teach speech input.  Piernot teaches speech input (speech processing; generating output responses to the user in an audible (e.g., speech) and/or visual form; one or more processing modules 118 can utilize data and model storage 120 to determine the user’s intent based on natural language input and perform task execution based on inferred user intent; spoken user input) in analogous art of selectively processing and responding to a spoken user input for the purposes of:  “selective processing of spoken user inputs using contextual data” (see at least paragraphs 2, 13-18, 26-28, 51, Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the systems and processes for selectively processing and responding to a spoken user input as taught by Piernot in the system of Byron, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 863 and 865 are rejected under 35 U.S.C. 103 as being unpatentable over Byron and Piernot as indicated above for Claims 566, 577, 579, 581, 583, 586-587, 589, 595, 596, 598, 600, and 856-862, 864, 865, and 867 and in further view of Paik et al. (Paik) (US 2015/0348548).

With regard to Claim 863, Byron and Piernot do not specifically teach a formal ontology and wherein the artificial intelligence agent system uses the world model ontology to match a concept from the query to terminology that has been assigned to the concept.  Paik teaches a formal ontology and wherein the artificial intelligence agent system uses the world model ontology to match a concept from the query to terminology that has been assigned to the concept (building of ontologies) in analogous art of computer-based information retrieval for the purposes of:  “to mine the data in large knowledge bases” (see at least col. 5, lines 14-32, col. 29, lines 1-50, col. 31, lines 10-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the information extraction system and method using concept relation concept (CRC) triples as taught by Paik in the systems of Byron and Piernot, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regard to Claim 865, Byron teaches wherein the knowledge graph comprises a plurality of layers of knowledge that represents a portion of enterprise knowledge of an enterprise such that elements in the knowledge graph are linkable based on semantic relationships, the plurality of layers comprising: (see at least paragraph 63)/ and a content layer including links to external data (see at least paragraph 94);

Byron and Piernot do not specifically teach a global ontology layer of industry-specific knowledge; a company ontology layer of company-specific knowledge.  Paik teaches a global ontology layer of industry-specific knowledge; a company ontology layer of company-specific knowledge (building of ontologies) in analogous art of computer-based information retrieval for the purposes of:  “to mine the data in large knowledge bases” (see at least col. 5, lines 14-32, col. 29, lines 1-50, col. 31, lines 10-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the information extraction system and method using concept relation concept (CRC) triples as taught by Paik in the systems of Byron and Piernot, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623